Citation Nr: 1421242	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-16 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for service-connected ulcer disease, post-operative partial gastrectomy, with Billroth I anastomosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1963 to May 1964. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

In March 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claim.  The Veteran was afforded VA examinations in June 2010 and September 2012 during the course of this appeal.  The VA examinations are not adequate for rating purposes because neither report appeared to fully document the extent of the Veteran's current symptoms, thus calling into question the reliability of the reports.  

During his August 2013 hearing, the Veteran testified that VA examinations conducted to assess the severity of his service-connected disabilities did not adequately take into account the type of symptoms he experienced or their severity, which he contends continue to progressively worsen.  In particular, the Veteran maintains that he takes medication for anemia, suffers from periodic nausea and diarrhea, and experiences vomiting shortly after eating that can occur up to three times a week.  He also reported having stomach pain that would affect his sleep. 

In June 2010, the VA examiner noted that neither the Veteran's claims file nor his medical records were requested prior to the examination.  The examiner noted that the Veteran did not have a history of vomiting or diarrhea, details which are at odds with the Veteran's reported history and the medical records in his claims file.  See October 2008 VA examination.  The September 2012 VA examiner similarly failed to note the Veteran's symptoms of diarrhea and vomiting in his examination report.  

The omissions by both VA examiners to note symptoms that have been reported by the Veteran in the past, and that the Veteran has credibly reported having progressively worsened in severity, call into question the reliability of both the June 2010 and September 2012 examination reports.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing questionable or incomplete findings, the Board finds that a remand for an additional VA examination is necessary in order to determine whether a higher rating is warranted for the Veteran's service-connected ulcer disease.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his ulcer disease since August 2012.  After securing the necessary release, the RO should obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to assess the current nature and severity of his service-connected ulcer disease.  The claims folder and all pertinent medical records should be made available and be reviewed by the examiner.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected disability.  All necessary diagnostic testing should be performed.  The examiner must describe all impairments related to the Veteran's service-connected disability in detail.  Examination findings pertinent to the Veteran's ulcer disease should be reported to allow for application of the appropriate VA rating criteria.

3.  Then re-adjudicate the Veteran's claim.  If it remains denied, issue an appropriate (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

